Exhibit 10.8

 
2014 UNIT INVESTOR RIGHTS AGREEMENT


BY AND AMONG


RELMADA THERAPEUTICS, INC.


AND


THE INVESTORS PARTY HERETO


_____________ __, 2014


 
 

--------------------------------------------------------------------------------

 
 
2014 UNIT INVESTOR RIGHTS AGREEMENT
 
THIS 2014 UNIT INVESTOR RIGHTS AGREEMENT (the “Agreement”) is entered into as of
________ __, 2014, by and among Relmada Therapeutics, Inc., a Delaware
corporation (the “Company”), the persons identified on Exhibit A hereto (the
“Investors”), and the Placement Agent (defined below).
 
BACKGROUND
 
WHEREAS, the Investors are purchasing or otherwise acquiring Units (as defined
herein) pursuant to the form of Unit Purchase Agreement (the “Purchase
Agreement”) attached as an exhibit to the Private Placement Memorandum (as
defined herein);
 
WHEREAS, as a condition of entering into the Purchase Agreement, the Investors
and the Placement Agent have requested that the Company agree to enter into this
Agreement.
 
NOW, THEREFORE, in consideration of the mutual promises, representations,
warranties, covenants and conditions set forth in this Agreement and in the
Purchase Agreement, the parties, intending to be legally bound, mutually agree
as follows:
 
SECTION 1  GENERAL
 
1.1 Definitions.  As used in this Agreement the following terms shall have the
following respective meanings:
 
“Affiliate” means, with respect to any Person, any other Person who is an
“affiliate” of such Person within the meaning of Rule 12b-2 of the General Rules
and Regulations under the Exchange Act.
 
“Common Stock” means the shares of the Common Stock, $0.01 par value per share,
of the Company.
 
“Counterpart” means a counterpart signature page to this Agreement in
substantially the same form as Exhibit B attached to this Agreement.
 
“Designated Holder” means a stockholder proposing to distribute common stock in
accordance with the Investor Rights Agreement.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and any
rules or regulations promulgated thereunder, all as the same is in effect from
time to time.
 
“Form S-3” means such form under the Securities Act as in effect on the date
hereof or any successor form under the Securities Act that permits significant
incorporation by reference of the Company’s subsequent public filings under the
Exchange Act
 
“Holder” means any Investor or the Placement Agent owning of record any
Registrable Securities and any assignee of record of such Registrable
Securities.
 
“Indemnifiable Losses” means shall mean all losses, liabilities, obligations,
claims, demands, damages, penalties, settlements, causes of action, costs and
expenses, including, without limitation, the actual reasonable costs paid in
connection with an Indemnitee’s investigation and evaluation of any claim or
right asserted against such Indemnitee Party and all reasonable attorneys’,
experts’ and accountants’ fees, expenses and disbursements and court costs
including, without limitation, those incurred in connection with the
Indemnitee’s enforcement of this Agreement and the indemnification provisions of
Section 7 of this Agreement.
 
 
-2-

--------------------------------------------------------------------------------

 
 
“Investor Rights Agreement” means the Investor Rights Agreement dated July 2012
between the Company and certain of its stockholders.
 
“Offering” means the offering of Units pursuant to the Private Placement
Memorandum (defined below).
 
“Order of Cutbacks” has the meaning set forth in Section 2.2(b).
 
“Placement Agent” means Laidlaw & Company (UK) Ltd.
 
“Person” means any natural person, corporation, general partnership, limited
partnership, limited liability partnership, limited liability company,
proprietorship, joint venture, trust, association, union, entity or other form
of business organization or any governmental or regulatory authority whatsoever.
 
“Private Placement Memorandum” means that certain Confidential Private Placement
Memorandum dated May 1, 2014 describing the offering of Units.
 
“Pubco” has the meaning set forth in Section 2.1 hereof.
 
“Register,” “registered,” and “registration” each refers to a resale
registration effected by preparing and filing a registration statement in
compliance with the Securities Act, and the declaration or ordering of the
effectiveness of such registration statement.
 
“Registrable Securities” means the following shares of the Company’s Common
Stock (referred to herein collectively as the “Stock”):  (i) all shares of
Common Stock issued as part of the Units, or all shares of common stock of Pubco
issued pursuant to the Reverse Merger in exchange for the Common Stock issued as
part of the Units, (ii) all shares of Common Stock issuable upon exercise of the
Investor Warrants (as defined in the Private Placement Memorandum), or all
shares of common stock of Pubco issuable upon exercise of the warrants issued
pursuant to the Reverse Merger in exchange for such Investor Warrants, and (iii)
all shares of Common Stock issuable upon exercise of the Laidlaw Warrant, or all
shares of common stock of Pubco issuable upon exercise of the warrant issued by
Pubco to the Placement Agent pursuant to the Reverse Merger in exchange for the
Laidlaw Warrant, excluding in all cases, however, any Registrable Securities
sold by a Person in a transaction in which an Investor’s rights under this
Agreement are not assigned; provided, however, that Registrable Securities shall
not include any securities (A) sold to or through a broker or dealer or
underwriter in a public distribution or a public securities transaction,
(B) sold in a transaction exempt from the registration and prospectus delivery
requirements of the Securities Act under Section 4(a)(l) thereof so that all
transfer restrictions and restrictive legends with respect thereto are removed
upon the consummation of such sale, or (C) if the Investor thereof is no longer
entitled to exercise any right provided in this Agreement.
 
“Registrable Securities then outstanding” means and shall be determined by the
number of shares of Common Stock of the Company outstanding which are
Registrable Securities plus the number of shares of Common Stock (or common
stock of Pubco) issuable pursuant to outstanding securities that are then
exercisable for or convertible into securities which are Registrable Securities.
 
“Registration Rights Security” shall have the meaning set forth Section 2.1(c).
 
 
-3-

--------------------------------------------------------------------------------

 
 
“Reverse Merger” has the meaning set forth in Section 2.1(a).
 
“Rule 144” means Rule 144 under the Securities Act.
 
"Rule 415" means Rule 415 under the Securities Act.
 
“SEC” or “Commission” means the Securities and Exchange Commission.
 
“Securities Act” means the Securities Act of 1933, as amended, and any rules or
regulations promulgated thereunder, all as the same is in effect from time to
time.
 
 “Subsidiaries” means any Person of which a Company, directly or indirectly,
through one or more intermediaries owns or controls at the time at least fifty
percent (50%) of the outstanding voting equity or similar interests or the right
to receive at least fifty percent (50%) of the profits or earnings or aggregate
equity value.
 
“Transaction Documents” has the meaning ascribed to it in the Purchase
Agreement.
 
“Units” means the units of the Company’s securities as described in the Private
Placement Memorandum.
 
Terms not otherwise defined in this Agreement shall have the meanings set forth
in the Purchase Agreement.
 
SECTION 2  REGISTRATION OF REGISTRABLE SECURITIES
 
2.1. Company Obligation of Reverse Merger and Registration.
 
(a)  Within thirty (30) business days following the date of the closing of the
sale of the first $5,000,000 in Units (the “Minimum Offering Amount”) under the
Offering (the “Minimum Offering Closing Date”), the Company agrees to effect a
reverse merger transaction (whether by statutory merger or share exchange)
between the Company and a shell company that is current in its reports filed
with the SEC under the Exchange Act and whose securities are quoted in the
over-the-counter market in the United States (“Pubco”), whereby the Company will
become a wholly-owned subsidiary of Pubco and holders of the Company’s  equity
or equity-linked securities will receive securities of Pubco in exchange for
their securities of the Company (the “Reverse Merger”).  Immediately prior to
the Reverse Merger, Pubco will have no or nominal assets or operations, no
material actual liabilities or contingent liabilities, and will be eligible to
have its securities traded electronically through the Depository Trust Company
(DTC).  The Reverse Merger shall be subject to such other terms and conditions
as are reasonably satisfactory to the Placement Agent and the Company.


(b)  In the event that the Company does not fulfill its obligation to consummate
the Reverse Merger within thirty (30) business days following the Minimum
Offering Closing Date (the “Reverse Merger Deadline”), or otherwise cause its
securities (or the securities of a successor of the Company) to become publicly
traded within thirty (30) business days following the Reverse Merger Deadline,
then upon written demand of the Placement Agent, the Company shall (i) effect
the return of any funds then held in the escrow account for the Offering to the
investors who deposited such funds in escrow, and (ii) issue to the Placement
Agent and any investors whose subscriptions in the Offering have previously
closed, on a pro rata basis, warrants to purchase a number of shares of Common
Stock equal to five percent (5%) of the outstanding Common Stock of the Company
on a fully diluted basis, exercisable for a period of five (5) years from their
date of issuance at a price of $0.15 per share and otherwise identical terms as
the B Warrants (as defined in the Private Placement Memorandum).  Such warrant
issuance by the Company shall be in full satisfaction of its obligations to the
Placement Agent and such prior investors in the Offering with respect to the
delinquency of the Reverse Merger.  So long as the  Placement Agent has not made
such written demand, then the Placement Agent and the Company may continue to
solicit and close subscriptions under the Offering notwithstanding the
delinquency of the Reverse Merger, provided that the Placement Agent shall
retain the right to make such written demand at any time prior to the
termination of the Offering and upon such demand such warrant issuance shall be
allocated pro rata among all investors who invest in the Offering prior to the
consummation of the Reverse Merger.
 
 
-4-

--------------------------------------------------------------------------------

 
 
(c)  The Company shall cause Pubco to file with the SEC within forty-five (45)
days of the date of the final closing of the Offering (the “Filing Deadline”), a
registration statement registering for resale all Registrable Securities and any
securities defined as “Registrable Securities” under the Investor Rights
Agreement (the “Registration Rights Securities”) requested to be registered by a
Designated Holder (the “Registration Statement”).  The holders of any
Registrable Securities removed from the Registration Statement as a result of a
Rule 415 or other comment from the SEC shall have “piggyback” registration
rights for such Registrable Securities with respect to any registration
statement filed by Pubco following the effectiveness of the Registration
Statement which would permit the inclusion of such Registrable Securities that
were removed from the Registration Statement, provided that any such removal
shall be applied in the Order of Cutbacks.  In no event shall any Registration
Rights Securities be removed from the Registration Statement unless all
Registrable Securities hereunder have also been removed.  The Company shall
cause Pubco to use its reasonable best efforts to have the Registration
Statement declared effective within thirty (30) days of being notified by the
SEC that the Registration Statement will not be reviewed by the SEC (and in such
case of no SEC review, not later than sixty (60) days after the Filing Deadline)
or within 180 days after the Filing Deadline in the event the SEC provides
written comments to the Registration Statement (the “Effectiveness Deadline”).


(d)  If the Registration Statement is not filed on or before the Filing Deadline
or not declared effective on or before the Effectiveness Deadline, Pubco or, if
the Reverse Merger has not then been consummated, the Company, shall pay to each
Holder an amount in cash equal to one-percent (1.0%) of such Holder’s investment
amount in the Offering on every thirty (30) day anniversary of such Filing
Deadline or Effectiveness Deadline failure until such failure is cured.  The
payment amount shall be prorated for partial thirty (30) day periods. The
maximum aggregate amount of payments to be made by Pubco or the Company as the
result of such failures, whether by reason of a Filing Deadline failure,
Effectiveness Deadline failure or any combination thereof, shall be an amount
equal to six percent (6%) of each Holder’s investment amount.  Notwithstanding
the foregoing, no payments shall be owed with respect to any period during which
all of the Holder’s Registrable Securities may be sold by such Holder under Rule
144.  Moreover, no such payments shall be due and payable with respect to any
Registrable Securities if Pubco is unable to register due to limits imposed by
the SEC’s interpretation of Rule 415, provided that any such limitation is
applied in the Order of Cutbacks.


(e)  The Company shall maintain, or shall cause Pubco to maintain, the
Registration Statement effective for one (1) year from the date it is declared
effective by the SEC or until Rule 144 of the Securities Act is available to
Holders with respect to all of their Registrable Securities, whichever is
earlier (the “Effectiveness Period”).


(f)   Subject to the terms and conditions of this Agreement, Holders shall have
the right to select legal counsel to review and oversee, solely on its behalf,
any Registration Statement pursuant to this Agreement. The Company shall also
reimburse legal counsel for its fees and disbursements in connection with
registration, filing or qualification pursuant to this Agreement which amount
shall be limited to $7,500.  Legal counsel initially means Sichenzia Ross
Friedman Ference LLP or such other counsel as thereafter designated by a
majority of the Holders then outstanding.
 
 
-5-

--------------------------------------------------------------------------------

 
 
2.2.  Piggyback Registration Rights.


 (a)  If the Registration Statement is not filed on or before the Filing
Deadline or not declared effective on or before the Effectiveness Deadline, then
if at any time or from time to time the Company or Pubco shall determine to
register any of its equity securities for its own account in a direct public
offering or an underwritten public offering, or for the account of selling
security holders in a resale registration (a “Resale Registration”), the Company
will, or shall cause Pubco to:


(i)            prior to the filing of such registration give to the Holders
written notice thereof; and
(ii)           include in such registration (and any related qualification under
blue sky laws or other compliance), and underwriting, if any, all the
Registrable Securities (subject to Rule 415 related cutbacks applied in the
Order of Cutbacks ) specified in a written request or requests made within
thirty (30) days after receipt of such written notice from the Company by any
Holder.
 
(b)  The right of any Holder to registration in an underwritten offering
pursuant to this Section 2.2 shall be conditioned upon such Holder’s
participation in any underwritten offering and the inclusion of Registrable
Securities in any underwriting to the extent provided herein.  If any Holder
requests pursuant to Section 2.2(a)(ii) above to distribute its securities
through an underwritten offering, such Holder shall (together with the Company
and any other stockholders distributing their securities through such
underwriting) enter into an underwriting agreement in customary form with the
underwriter or underwriters selected for such underwriting by the
Company.  Notwithstanding any other provision of this Section 2, in the case of
an underwritten offering, if the Company or Pubco or the managing underwriter
determines that marketing factors require a limitation of the number of shares
to be underwritten or registered, the managing underwriter may limit the
Registrable Securities to be included in such registration.  The Company shall
so advise the Holders and the other stockholders distributing their securities
through such offering pursuant to piggyback registration rights, and the number
of shares of Registrable Securities and other securities that may be included in
the registration and underwriting shall be allocated among the holders (i) of
Common Stock equivalents of Series A Preferred Stock (or shares of common stock
of Pubco issued upon the Reverse Merger to the former holders of Series A
Preferred Stock following the automatic conversion thereof immediately prior to
the Reverse Merger),  and (ii) only after all Common Stock equivalents of Series
A Preferred Stock (or all shares of common stock of Pubco issued upon the
Reverse Merger to the former holders of Series A Preferred Stock following the
automatic conversion thereof immediately prior to the Reverse Merger) have been
registered, on a pro rata basis among the Holders and the Designated Holders of
Registration Rights Securities (or all shares of common stock of Pubco issued
upon the Reverse Merger to the former Designated Holders in exchange for
Registration Rights Securities, and, finally, if any allocation remains
available for registration after the foregoing, (iii) on a pro rata basis among
any other participating securities holders.  In the event the Company or the
managing underwriter does determine that marketing factors require a limitation
of the number of shares to be underwritten (the “Cutback”), such Cutback shall
be applied first to reduce, pro rata, holders of Common Stock and common stock
equivalents other than preferred stock and Registration Rights Securities (or
holders of common stock and common stock equivalents of Pubco who received such
common stock and common stock equivalents in exchange for Common Stock and
Common Stock equivalents other than preferred stock and Registration Rights
Securities pursuant to the Reverse Merger) (the foregoing order of cutbacks
being referred to herein as the “Order of Cutbacks”).  To facilitate the
allocation of shares in accordance with the above provisions, the Company, Pubco
or the underwriters may round the number of shares allocated to each Holder or
other securities holder to the nearest 100 shares.  If any Holder or other
securities holder disapproves of the terms of any such underwriting, he or she
may elect to withdraw therefrom by written notice to the Company or Pubco and
the managing underwriter.  If required pursuant to this Section 2.2, any
securities excluded or withdrawn from such underwritten offering shall be
withdrawn from such registration, and shall not be transferred in a public
distribution without the prior written consent of the managing underwriter prior
to one-hundred eighty (180) days after the effective date of the registration
statement relating thereto.
 
 (c)  The Company shall have the right to terminate or withdraw any registration
initiated by it under this Section 2 prior to the effectiveness of such
registration, whether or not any Holder has elected to include securities in
such registration.
 
 
-6-

--------------------------------------------------------------------------------

 
 
SECTION 3.  UNDERWRITTEN PUBLIC OFFERING.
 
The Company shall not cause, and shall ensure that Pubco does not cause, the
registration under the Securities Act of any other shares of its common stock to
become effective (other than registration of an employee stock plan, or
registration in connection with any Securities Act Rule 145 or similar
transaction) during the Effectiveness Period of a registration requested
hereunder for an underwritten public offering if, in the judgment of the
underwriter or underwriters, marketing factors would materially adversely affect
the price of the Registrable Securities subject to such underwritten
registration.
 
SECTION 4.  OBLIGATIONS OF COMPANY
 
In addition to the obligations of the Company set forth in Section 2.1, and in
no way in limitation of such obligations, whenever the Company or Pubco is
required by the provisions of this Agreement to effect the registration of the
Registrable Securities, the Company shall, or shall cause Pubco to:  (i) prepare
and file with the SEC such amendments and supplements to such registration
statement and the prospectus used in connection therewith as may be necessary to
make and to keep such registration statement effective during the Effectiveness
Period, provided not less than five (5) business days prior to the filing of
each Registration Statement and not less than one (1) Trading day prior to the
filing of any related prospectus or any amendment or supplement thereto
(including any document that would be incorporated or deemed to be incorporated
therein by reference), the Company shall (i) furnish to Legal Counsel copies of
the Registration Statement proposed to be filed, which documents (other than
those incorporated or deemed to be incorporated by reference) will be subject to
the review of Legal Counsel,  (ii) comply with the provisions of the Securities
Act with respect to the sale or other disposition of all securities proposed to
be registered in such registration statement for the Effectiveness Period; (iii)
furnish to any Holder such number of copies of any prospectus (including any
preliminary prospectus and any amended or supplemented prospectus), in
conformity with the requirements of the Securities Act, as such Holder may
reasonably request in order to effect the offering and sale of the Registrable
Securities to be offered and sold; (iv) use its best efforts to register or
qualify the Registrable Securities covered by such registration statement under
the securities or blue sky laws of such states as the Holders shall reasonably
request, maintain any such registration or qualification current for the
Effectiveness Period, and take any and all other actions either necessary or
reasonably advisable to enable Holders to consummate the public sale or other
disposition of the Registrable Securities in jurisdictions where such Holders
desire to effect such sales or other disposition; (v) take all such other
actions either necessary or reasonably desirable to permit the Registrable
Securities held by a Holder to be registered and disposed of in accordance with
the method of disposition described herein; (vi) in the event of any
underwritten public offering, enter into and perform its obligations under an
underwriting agreement, in usual and customary form, with the managing
underwriter of such offering; (vii) notify each Holder of Registrable Securities
covered by such registration statement at any time when a prospectus relating
thereto is required to be delivered under the Securities Act of (a) the
happening of any event as a result of which the prospectus included in such
registration statement, as then in effect, includes an untrue statement of a
material fact or omits to state a material fact required to be stated therein or
necessary to make the statements therein not misleading in the light of the
circumstances then existing, such obligation to continue for the Effectiveness
Period (b) the issuance by the Commission or any other federal or state
governmental authority of any stop order suspending the effectiveness of a
Registration Statement covering any or all of the Registrable Securities or the
initiation of any proceedings for that purpose; (c) the receipt by the Company
of any notification with respect to the suspension of the qualification or
exemption from qualification of any of the Registrable Securities for sale in
any jurisdiction, or the initiation or threatening of any proceeding for such
purpose, or (d) of the occurrence of any event or passage of time that makes the
financial statements included in a Registration Statement ineligible for
inclusion therein or any statement made in a Registration Statement or
prospectus or any document incorporated or deemed to be incorporated therein by
reference untrue in any material respect or that requires any revisions to a
Registration Statement, prospectus or other documents so that, in the case of a
Registration Statement or the prospectus, as the case may be, it will not
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading; (viii)
cause all such Registrable Securities registered pursuant hereunder to be listed
on each securities exchange on which similar securities issued by the Company or
Pubco are then listed; (ix) provide a transfer agent and registrar for all
Registrable Securities registered pursuant hereunder and a CUSIP number for all
such Registrable Securities, in each case not later than the effective date of
such registration; and (x) use its best efforts to furnish, at the request of
any Holder requesting registration of Registrable Securities pursuant to Section
3, if such securities are being sold through underwriters, or if such securities
are not being sold through underwriters, on the date that the registration
statement with respect to such securities becomes effective, (A) an opinion,
dated such date as such registration statement becomes effective, of the counsel
representing the Company for the purposes of such registration, in form and
substance as is customarily given to underwriters in an underwritten public
offering, addressed to the underwriters and to the Holders requesting
registration of Registrable Securities and (B) a letter dated such date as such
registration statement becomes effective, from the independent certified public
accountants of the Company, in form and substance as is customarily given by
independent certified public accountants to underwriters in an underwritten
public offering and reasonably satisfactory to the Holders of a majority of the
Registrable Securities being registered, addressed to the underwriters, if any,
and to the Holders requesting registration of Registrable
Securities.  Notwithstanding the foregoing, the Company shall not be required to
register or to qualify an offering of the Registrable Securities under the laws
of a state if as a condition to so doing the Company is required to qualify to
do business or to file a general consent to service of process in any such state
or jurisdiction, unless the Company is already subject to service in such
jurisdiction.
 
 
-7-

--------------------------------------------------------------------------------

 
 
SECTION 5  EXPENSES OF REGISTRATION AND RESTRICTIVE LEGEND REMOVAL
 
(a)           The Company or Pubco shall pay all of the fees and expenses
(exclusive of underwriting discounts and commission and stock transfer taxes)
incurred by the Company or Pubco in complying with Sections 2, 3 and 4 hereof in
connection with any registration statement that is initiated pursuant to this
Agreement, including, without limitation, all SEC and blue sky registration and
filing fees, printing expenses, transfer agent and registrar fees, the fees and
disbursements of the Company’s outside counsel, the reasonable fees and
disbursements of one special counsel to the Holders (not to exceed $20,000), and
the expense of any special audits (not to exceed $20,000) incident to or
required by any such registration (the “Registration Expenses”).  If a
registration proceeding is begun upon the request of Holders pursuant to
Sections 3 or 4 but such request is subsequently withdrawn, then the Holders of
Registrable Securities to have been registered may either:  (i) bear all
Registration Expenses of such proceeding, pro rata on the basis of the number of
shares to have been registered, in which case the Company shall be deemed not to
have effected a registration pursuant to Sections 3 or 4, as applicable, of this
Agreement; or (ii) require the Company to bear all Registration Expenses of such
proceeding, in which case the Company shall be deemed to have effected a
registration pursuant to Section 3 or 4, as applicable, of this
Agreement.  Notwithstanding the foregoing, however, if at the time of the
withdrawal, the Holders have learned of a material adverse change in the
condition, business or prospects of the Company from that known to the Holders
at the time of their request, then the Holders shall not be required to pay any
of said Registration Expenses.  In such case, the Company shall be deemed not to
have effected a registration pursuant to Sections 3 or 4, as applicable, of this
Agreement.  Any underwriting discounts, fees and disbursements of any additional
counsel to the Holders, selling commissions and stock transfer taxes applicable
to the Registrable Securities registered on behalf of Holders shall be borne by
the Holders of the Registrable Securities included in such registration.  The
expenses of any legal services or special audit required in connection with any
registration, qualification or compliance pursuant to Section 3 or 4 in excess
of twenty thousand dollars ($20,000) shall be borne pro rata by the Holders of
Registrable Securities proposing to distribute such shares of Registrable
Securities in such registration.
 
(b)           Notwithstanding anything herein to the contrary, at the request of
any Holder, the Company shall employ its counsel at the Company’s expense to
prepare any and all legal opinions necessary for the prompt removal of
restrictive legends from certificates representing Registrable Securities as,
when and to the extent such legends may be removed in compliance with the
Securities Act and/or Rule 144.
 
 
-8-

--------------------------------------------------------------------------------

 
 
SECTION 6  INDEMNIFICATION
 
6.1. The Company.  To the extent permitted by law, the Company will, and shall
cause Pubco to, indemnify Holders and each person controlling Holders within the
meaning of Section 15 of the Securities Act, and each underwriter if any, of the
Company’s  or Pubco’s securities, with respect to any registration,
qualification or compliance which has been effected pursuant to this Agreement,
against all expenses, claims, losses, damages or liabilities (or actions in
respect thereof), including any of the foregoing incurred in settlement of any
litigation, commenced or threatened, arising out of or based on any untrue
statement (or alleged untrue statement) of a material fact contained in any
registration statement, prospectus, offering circular or other document, or any
amendment or supplement thereto, incident to any such registration,
qualification or compliance, or based on any omission (or alleged omission) to
state therein a material fact required to be stated therein or necessary to make
the statements therein, in light of the circumstances in which they were made,
not misleading, or any violation by the Company or Pubco of any rule or
regulation promulgated under the Securities Act or Exchange Act or state
securities law applicable to the Company or Pubco in connection with any such
registration, qualification or compliance, and the Company or Pubco will
reimburse Holders and each person controlling Holders, and each underwriter, if
any, for any legal and any other expenses reasonably incurred in connection with
investigating, preparing or defending any such claim, loss, damage, liability or
action, provided that neither the Company nor Pubco will be liable in any such
case to the extent that any such claim, loss, damage, liability or expense
arises out of or is based on any untrue statement or omission or alleged untrue
statement or omission, made in reliance upon and in conformity with written
information expressly furnished to the Company or Pubco by such Holder or
controlling person or underwriter seeking indemnification for use in connection
with such registration by any such Holder, underwriter or controlling person.
 
6.2. Holders.  To the extent permitted by law, each Holder shall, if Registrable
Securities held by such Holder are included in the securities as to which such
registration, qualification or compliance is being effected (the “Indemnifying
Holder”), indemnify the Company and Pubco, each of their respective directors
and officers and each person who controls the Company and Pubco within the
meaning of Section 15 of the Securities Act, and each underwriter, if any, of
the Company’s or Pubco’s securities with respect to any registration,
qualification or compliance which has been effected pursuant to this Agreement,
against all expenses, claims, losses, damages and liabilities (or actions in
respect thereof), arising out of or based on any untrue statement (or alleged
untrue statement) of a material fact made in reliance upon and in conformity
with written information furnished to the Company or Pubco by such Indemnifying
Holder contained in any such registration statement, prospectus, offering
circular or other document, or any amendment or supplement thereto, incident to
any such registration, qualification or compliance, or based on any omission (or
alleged omission) to state therein a material fact required to be stated therein
or necessary to make the statements therein not misleading, or any violation by
such Indemnifying Holder of any rule or regulation promulgated under the
Securities Act applicable to such Indemnifying Holder in connection with any
such registration, qualification or compliance, and the Indemnifying Holder will
reimburse the Company or Pubco, such directors and officers and each person
controlling Company and each underwriter, if any, for any legal or any other
expenses reasonably incurred in connection with investigating, preparing or
defending any such claim, loss, damage, liability or action, in each case to the
extent, but only to the extent, that such untrue statement (or alleged untrue
statement) or omission (or alleged omission) is made in such registration
statement, prospectus, offering circular or other document, or any amendment or
supplement thereto, incident to any such registration, qualification or
compliance, in reliance upon and in conformity with written information
furnished to the Company by such Indemnifying Holder, provided that in no event
shall any indemnity under this Section 6.2 exceed the net proceeds of the
offering received by such Indemnifying Holder; provided, further, that the
indemnity agreement contained in this Section 6.2 shall not apply to amounts
paid in settlement of any such loss, claim, damage, liability or action if such
settlement is effected without the consent of the Indemnifying Holder (which
consent shall not be unreasonably withheld); provided further, however, that the
indemnity agreement contained in this Section 6.2 with respect to any
preliminary prospectus shall not inure to the benefit of any Holder or
underwriter, or any person controlling such Holder or underwriter, from whom the
person asserting any such losses, claims, damages or liabilities purchased
shares in the offering, if a copy of the prospectus (as then amended or
supplemented if the Company shall have furnished any amendments or supplements
thereto) was not sent or given by or on behalf of such Holder or underwriter to
such person, if required by law so to have been delivered, at or prior to the
written confirmation of the sale of the shares to such person, and if the
prospectus (as so amended or supplemented) would have cured the defect giving
rise to such loss, claim, damage or liability.
 
 
-9-

--------------------------------------------------------------------------------

 
 
6.3. Defense of Claims.  Each party entitled to indemnification under this
Section 6 (the “Indemnified Party”) shall give notice to the party required to
provide indemnification (the “Indemnifying Party”) promptly after such
Indemnified Party has actual knowledge of any claim as to which indemnity may be
sought, and shall permit the Indemnifying Party to assume the defense of any
such claim or any litigation resulting therefrom, provided that counsel for the
Indemnifying Party, who shall conduct the defense of such claim or litigation,
shall be approved by the Indemnified Party (whose approval shall not
unreasonably be withheld), and the Indemnified Party may participate in such
defense at such party’s expense; provided, however, that the Indemnifying Party
shall pay such expense if representation of the Indemnified Party by counsel
retained by the Indemnifying Party would be inappropriate due to actual or
potential differing interests between the Indemnified Party and any other party
represented by such counsel in such proceeding, and provided further that the
failure of any Indemnified Party to give notice as provided herein shall not
relieve the Indemnifying Party of its obligations under this Section 6 unless
the failure to give such notice is materially prejudicial to an Indemnifying
Party’s ability to defend such action.  No Indemnifying Party, in the defense of
any such claim or litigation shall, except with the written consent of each
Indemnified Party which consent shall not be unreasonably withheld, consent to
entry of any judgment or enter into any settlement which does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
Indemnified Party of a release from all liability in respect to such claim or
litigation.  No Indemnifying Party shall be required to indemnify any
Indemnified Party with respect to any settlement entered into without the
Indemnifying Party’s prior written consent.
 
 
-10-

--------------------------------------------------------------------------------

 
 
6.4. Contribution.  If the indemnification provided for in this Section 6 is
held by a court of competent jurisdiction to be unavailable to an Indemnified
Party with respect to any losses, claims, damages or liabilities referred to
herein, the Indemnifying Party, in lieu of indemnifying such Indemnified Party
thereunder, shall to the extent permitted by applicable law contribute to the
amount paid or payable by such Indemnified Party as a result of such loss,
claim, damage or liability in such proportion as is appropriate to reflect the
relative fault of the Indemnifying Party on the one hand and of the Indemnified
Party on the other, in connection with the violations that resulted in such
loss, claim, damage or liability, as well as any other relevant equitable
considerations.  The relative fault of the Indemnifying Party and of the
Indemnified Party shall be determined by a court of law by reference to, among
other things, whether the untrue or alleged untrue statement of a material fact
or the omission to state a material fact relates to information supplied by the
Indemnifying Party or by the Indemnified Party and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission; provided, that in no event shall any contribution by a
Holder exceed the net proceeds from the offering received by such Holder.
 
6.5. Conflict; Survival.  Notwithstanding the foregoing, to the extent that the
provisions on indemnification and contribution contained in the underwriting
agreement entered into in connection with the underwritten public offering are
in conflict with the foregoing provisions, the provisions in the underwriting
agreement shall control.  The obligations of the Company and Holders under
Section 6 shall survive the completion of any offering of Registrable Securities
in a registration statement.
 
SECTION 7  RULE 144 REPORTING
 
With a view to making available the benefits of certain rules and regulations of
the SEC which may at any time permit the sale of the Registrable Securities to
the public without registration, the Company agrees to, and agrees to cause
Pubco to:
 
(a)      Make and keep public information available, as those terms are
understood and defined in Rule 144, at all times in accordance with the
requirements of the Exchange Act from and after the effective date of the
Reverse Merger;
 
(b)      File with the SEC in a timely manner all reports and other documents
required of the Company or Pubco under the Securities Act and the Exchange Act
at any time after it has become subject to such reporting requirements; and
 
(c)      So long as a Holder owns any Registrable Securities, furnish to such
Holder forthwith upon request a written statement by the Company or Pubco as to
its compliance with the current public information requirements of said Rule 144
and of the Exchange Act (at any time after it has become subject to such
reporting requirements), a copy of the most recent annual or quarterly report of
the Company or Pubco, and such other reports and documents of the Company or
Pubco, and such other reports and documents so filed as a Holder may reasonably
request in availing itself of any rule or regulation of the SEC allowing such
Holder to sell any such securities without registration; and
 
(d)      Take such action, including the voluntary registration of its common
stock under Section 12 of the Exchange Act, as is necessary to enable the
Holders to utilize Form S-3 for the sale of their Registrable Securities, such
action to be taken as soon as practicable after the end of the fiscal year in
which the first registration statement filed by the Company for the offering of
its securities to the general public is declared effective.
 
 
-11-

--------------------------------------------------------------------------------

 
 
SECTION 8  STANDOFF AGREEMENT
 
Upon the effectiveness of any registration statement for the underwritten public
offering of equity securities of the Company or Pubco, if requested by the
Company or Pubco and the managing underwriter, each Holder agrees not to offer
to sell or sell, make any short sale of, loan, grant any option for the purchase
of, or otherwise dispose of any securities of the Company or Pubco held by the
Holder at any time during such period (other than those unregistered shares
which are sold under Rule 144, if any), directly or indirectly, without the
prior written consent of the Company, Pubco or the underwriters for such period
of time following the effective date of the registration statement(not to exceed
one-hundred eighty (180) days) as may be requested by the Company, Pubco and the
managing underwriter, provided that the foregoing obligations shall apply only
if all directors and executive officers of the Company and all other
stockholders holding securities that, on an as converted or fully exercised
basis, equate to greater than five percent (5%) of the issued and outstanding
shares of Common Stock (or common stock of Pubco, as the case may be) and all
other persons with registration rights (whether or not pursuant to this
Agreement), enter into similar agreements.  This Section 8 shall not apply to a
registration relating solely to employee benefit plans, or to a registration
relating solely to a transaction pursuant to Rule 145 under the Securities
Act.  In order to enforce the foregoing, the Company may impose stop-transfer
instructions with respect to the Registrable Securities of each Holder (and the
share or securities of every other person subject to the foregoing restrictions)
until the end of such period.
 
From and after the date of this Agreement, the Company shall not, without the
prior written consent of at least a majority of the outstanding Registrable
Securities (the “Required Vote”), grant to future investors any registration
rights on parity with or more favorable than the registration rights granted to
the Holders hereunder.
 
SECTION 9  INTENTIONALLY LEFT BLANK.
 
SECTION 10  CONFIDENTIALITY OF RECORDS
 
Each Holder agrees that it will keep confidential and not disclose, divulge or
use for any purpose other than to evaluate and monitor its investment in the
Company any confidential or proprietary information (“Confidential Information”)
which such party obtains from the Company pursuant to financial statements,
reports and other information submitted by the Company to such party pursuant to
this Agreement or the Purchase Agreement; provided, however, that the Investors
may disclose Confidential Information (a) to their respective general partners,
limited partners, members, stockholders, equity holders, Affiliates and any of
the directors, officers and other representatives of any of the foregoing in
accordance with their respective normal reporting practices, and to their
respective attorneys, accountants, consultants and other professionals under an
obligation of confidentiality and (b) to any prospective purchaser of any
securities of the Company so long as such prospective purchaser is obligated not
to disclose, divulge or use such Confidential Information to the same extent as
the disclosing Investor.  Each Holder shall use the same level of care with the
Confidential Information that it uses with its own confidential
information.  “Confidential Information” shall not include the following:  (i)
information that is now in, or hereafter enters, the public domain through no
fault of the Holder; (ii) information that previously was known by the Holder
independently of the Company; (iii) information that is independently developed
by the Holder without reference to Confidential Information; (iv) information
that is disclosed with the written approval of the Company; or (v) information
that is received from a third party without a duty of
confidentiality.  Notwithstanding the foregoing, no Holder shall be prohibited
from disclosing Confidential Information that is required to be disclosed
pursuant to any legal process or subpoena from any court, arbitrator,
governmental body, official or authority or by applicable law; provided that the
disclosing Holder takes reasonable steps to minimize the extent of such
disclosure and provides the Company with reasonably prompt notice after becoming
required to disclose such Confidential Information to afford the Company an
opportunity to intervene and oppose such disclosure.  This provision shall
survive any termination of this Agreement.  Notwithstanding anything herein to
the contrary, this provision shall expire and become null and void and of no
further force or effect upon the filing by Pubco of the so-called “super 8-K”
under the Exchange Act following the closing of the Reverse Merger.
 
 
-12-

--------------------------------------------------------------------------------

 
 
SECTION 11  MISCELLANEOUS
 
11.1               Governing Law.
 
This Agreement shall be governed by and construed under the laws of the State of
New York, notwithstanding the conflicts of laws principles of the State of New
York or any other jurisdiction.  No suit, action or proceeding with respect to
this Agreement may be brought in any court or before any similar authority other
than in a court of competent jurisdiction in the State of New York and the
parties hereby submit to the exclusive jurisdiction of such courts for the
purpose of such suit, proceeding or judgment.  Each of the parties hereto hereby
irrevocably waives any right which it may have had to bring such an action in
any other court, domestic or foreign, or before any similar domestic or foreign
authority and agrees not to claim or plead the same.  Each of the parties hereto
hereby irrevocably and unconditionally waives trial by jury in any legal action
or proceeding in relation to this Agreement and for any counterclaim therein. 
 
11.2               Survival.
 
The representations, warranties, covenants, and agreements made herein shall
survive any investigation made by any Holder and the closing of the transactions
contemplated hereby.  All statements as to factual matters contained in any
certificate or other instrument delivered by or on behalf of the Company or
Pubco, or their respective Subsidiaries or the Investors pursuant hereto in
connection with the transactions contemplated hereby shall be deemed to be
representations and warranties by the Company, Pubco or their respective
Subsidiaries or the Investors, as applicable, hereunder solely as of the date of
such certificate or instrument.
 
11.3               Successors and Assigns.
 
Except as otherwise expressly provided herein, the provisions hereof shall inure
to the benefit of, and be binding upon, the successors and permitted assigns of
the parties hereto and shall inure to the benefit of and be enforceable by each
person who shall be a holder of Common Stock issued or issuable in the Offering
from time to time; provided, however, that each such successor and permitted
assign the transferee has agreed in writing to be bound by the terms of this
Agreement as if such successor and permitted assign were an original Holder by
executing the Counterpart.
 
11.4               Entire Agreement.
 
This Agreement constitutes the full and entire understanding and agreement
between the parties hereto with regard to the subject matter hereof and thereof
and no party hereto shall be liable or bound to any other party hereto in any
manner by any representations, warranties, covenants and agreements except as
specifically set forth herein and therein, with respect to the subject matter
hereof.
 
11.5               Severability.
 
If any provision of the Agreement is held to be invalid, illegal, or
unenforceable, the validity, legality, and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.
 
 
-13-

--------------------------------------------------------------------------------

 
 
11.6               Amendment and Waiver.
 
Any provision of this Agreement may be amended and the observance thereof may be
waived (either generally or in a particular instance and either retroactively or
prospectively), only with the written consent of the Company or Pubco and the
Holders of a majority of the Registrable Securities then outstanding and any
amendment or waiver so made shall be binding upon each Holder and the
Company.  In addition, any provision of this Agreement and the observance
thereof may be waived (either generally or in a particular instance and either
retroactively or prospectively) by any party so waiving in writing, such waiver
to be enforceable solely against such party.
 
112.7               Delays or Omissions.
 
No delay or omission to exercise any right, power, or remedy accruing to any
party hereto, upon any breach, default or noncompliance of any party under this
Agreement shall impair any such right, power, or remedy, nor shall it be
construed to be a waiver of any such breach, default or noncompliance, or any
acquiescence therein, or of any similar breach, default or noncompliance
thereafter occurring.  Any waiver, permit, consent, or approval of any kind or
character on part of any party hereto of any breach, default or noncompliance
under the Agreement or any waiver on such party’s part of any provisions or
conditions of this Agreement must be in writing and shall be effective only to
the extent specifically set forth in such writing.  All remedies, either under
this Agreement, by law, or otherwise afforded to the parties hereto, shall be
cumulative and not alternative.
 
11.8               Notices.
 
All notices, requests, demands and other communications given or made in
accordance with the provisions of this Agreement shall be addressed (i) if to a
Holder, at such Holder’s address, fax number or email address furnished on the
signature pages hereof or such Holder’s Counterpart hereto or as otherwise
furnished to the Company or Pubco by the Holder in writing, or (ii) if to the
Company or Pubco, to the attention of the President at such address, fax number
or email address furnished on the signature page below or as otherwise furnished
by the Company or Pubco in writing, and shall be made or sent by a personal
delivery or overnight courier, by registered, certified or first class mail,
postage prepaid, or by facsimile or electronic mail with confirmation of
receipt, and shall be deemed to be given on the date of delivery when made by
personal delivery or overnight courier, 48 hours after being deposited in the
U.S. mail, or upon confirmation of receipt when sent by facsimile or electronic
mail.  Any party may, by written notice to the other, alter its address, number
or respondent, and such notice shall be considered to have been given three (3)
days after the overnight delivery, airmailing, faxing or sending via e-mail
thereof.
 
11.9               Titles and Subtitles.
 
The titles of the sections and subsections of this Agreement are for convenience
of reference only and are not to be considered in construing this Agreement.
 
12.10             Counterparts; Execution by Facsimile Signature.
 
This Agreement may be executed in any number of counterparts, each of which
shall be an original, but all of which together shall constitute one
instrument.  This Agreement may be executed by facsimile signature(s) which
shall be binding on the party delivering same, to be followed by delivery of
originally executed signature pages.
 
[SIGNATURES ON FOLLOWING PAGES]
 
 
-14-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this 2014 Unit Investor
Rights Agreement as of the date set forth in the first paragraph hereof.
 
COMPANY:


Relmada Therapeutics, Inc.




By:                                                                      
Name: Sergio Traversa, PharmD
Title:   Chief Executive Officer
 
PLACEMENT AGENT:
 
LAIDLAW & COMPANY (UK) LTD.


BY:                                                                     
NAME:
TITLE:
 
INVESTORS:
 
The Investors listed on Exhibit A to the Agreement have executed a Subscription
Agreement with the Company which provides, among other things, that by executing
the Subscription Agreement each Investor is deemed to have executed the 2014
UNIT INVESTOR RIGHTS AGREEMENT in all respects and is bound to the terms and
conditions thereof as set forth in such Subscription Agreement.
 
[Signature Page to 2014 Unit Investor Rights Agreement]
 
 
-15-

--------------------------------------------------------------------------------

 
 
Exhibit A
 
List of Investors
 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit B


Counterpart Signature Page
 
to
 
2014 Unit Investor Rights Agreement dated _________ __, 2014
 
for
 
Relmada Therapeutics, Inc.
 
The undersigned hereby acknowledges receipt of a copy of that certain 2014 Unit
Investor Rights Agreement, dated ___________ __, 2014, among Relmada
Therapeutics, Inc., a Delaware corporation, Laidlaw & Company (UK) Ltd. and the
Investors referred to therein and the undersigned (as hereafter amended from
time to time, the “Investor Rights Agreement”), and hereby certifies to the
other parties thereto that it has read and fully understands the Investor Rights
Agreement, that it has had an opportunity to review and discuss the terms and
conditions of the Investor Rights Agreement with its legal counsel and other
advisors, and that it agrees to be bound by the terms and conditions of the
Investor Agreement as if it were an original signatory thereto.


IN WITNESS WHEREOF, the parties have caused this Agreement to be executed on
this ____ day of ____________, 20__.
 

--------------------------------------------------------------------------------